          Case 2:11-cv-05782-PD Document 708 Filed 03/31/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                        )
 GLENDA JOHNSON ET AL.,                                 )
                                                        )
              Plaintiffs,                               )
                                                        )      Case No. 2:11-cv-05782-PD
        v.                                              )      and all related cases
                                                        )
 SMITHKLINE BEECHAM CORPORATION                         )
 ET AL.,                                                )
                                                        )
              Defendants.                               )
                                                        )


                      PROCEDURAL MEMORANDUM AND ORDER
                        OF THE SPECIAL DISCOVERY MASTER

         My Procedural Memorandum of March 12, 2020 (Doc. 706) announced that a uniquely

redacted copy of the transcripts and exhibits from the Hearings of May 7-9, 2019 (the “Hearing

Materials”) would be distributed to each of Terrie Bolton, Diana Cabcabin, John Marshall, Jose

Navamuel, Carolyn Sampson, and Mary Sells (“the Six”), and announced that the Six would

have until Monday, April 6, 2020 to propose any further redactions or challenge the redactions

presented to them. Since the issuance of that Memorandum, as the COVID-19 crisis worsened,

my law firm colleagues and I have been conducting our professional activities from our

residences. This situation has complicated the process of considering the parties’ proposed

redactions and creating and distributing the six individually redacted sets of transcripts and

exhibits; I now expect them to be distributed later this week. To assure that the Six and their

counsel have adequate opportunity to consider the redactions, I will extend the deadline for their

proposals and objections.
         Case 2:11-cv-05782-PD Document 708 Filed 03/31/20 Page 2 of 2




                                            ORDER

       It is hereby ORDERED that any objections of Terrie Bolton, Diana Cabcabin, John

Marshall, Jose Navamuel, Carolyn Sampson, or Mary Sells to the production of the transcripts of

her or his testimony taken during the period May 7-9, 2019, and associated exhibits, as redacted

by the Special Discovery Master, and any proposal for making additional redactions or

unredacting any information, shall be presented to the Special Discovery Master, in camera, on

or before April 22, 2020.

       No other party or counsel should receive copies. Pending further Order, any such

objections or proposals shall be accessed only by the Court and the Special Discovery Master,

and will not be publicly docketed.




March 31, 2020                               /s/ William T. Hangley
                                             WILLIAM T. HANGLEY
                                             SPECIAL DISCOVERY MASTER




                                              -2-
